Citation Nr: 1607838	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  08-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for genital herpes.

2.  Entitlement to an effective date earlier than April 23, 3008 for the grant of service connection for tinnitus.

3.  Whether the severance of service connection for genital herpes was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to April 1976 and from May 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2011, December 2012, and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the March 2011 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent disability rating, effective April 23, 2008.  In the December 2012 rating decision, service connection for genital herpes was granted and a noncompensable rating was assigned, effective July 21, 2011.  Finally, in the October 2014 rating decision, the RO severed service connection for genital herpes, effective December 1, 2014.

The Veteran testified before a VA Decision Review Officer (DRO) at a July 2013 hearing on the issues of entitlement to an initial compensable rating for genital herpes and entitlement to an earlier effective date for the grant of service connection for tinnitus.  Additionally, the appellant testified before a DRO at a January 2014 hearing regarding the issue of reduction/severance of service connection for genital herpes.  The Veteran testified before the undersigned at a Board hearing in December 2015 on the issues of entitlement to an initial compensable rating for genital herpes and entitlement to an earlier effective date for the grant of service connection for tinnitus.  Transcripts of the hearings have been reviewed and associated with the claims file.  

A September 2015 Board decision finally decided an appeal on the issue of 
entitlement to service connection for sleep apnea, to include a respiratory disorder.

The issues of entitlement to an initial compensable rating for genital herpes and whether severance of service connection for genital herpes was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for tinnitus was initially denied in an April 2007 rating decision.  The Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

2.  No further communication from the Veteran or any representative seeking service connection for tinnitus was received until the Veteran's petition to reopen the claim of service comention for tinnitus, which was received on April 23, 2008.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 23, 2008 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the earlier effective date claim, Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to the earlier effective date claim.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  Available post-service treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the December 2015 Board hearing, the Veteran was made aware of the issues before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claims on appeal and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts

Analysis

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.40.

The Veteran is seeking an effective date prior to April 23, 3008, for the award of service connection for tinnitus.  Specifically, he contends that the effective date should be November 14, 2006, the date of his initial claim of service connection for tinnitus, or earlier.  

The Veteran was originally denied service connection for tinnitus by a rating decision issued in April 2007.  He did not appeal the decision and no new and material evidence with regard to tinnitus was received within the appeal period.  Thus, the decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

The Veteran's petition to reopen the previously denied claim was received on April 23, 2008.  Service connection for tinnitus was granted by a March 2011 rating decision, which assigned an effective date of April 23, 2008, the date the petition to reopen the claim of service connection for tinnitus was received.  The record contains no earlier statements that could be construed as an informal claim.

After careful consideration of the evidence, to include written communications from the Veteran, the Board finds that there is no basis for an effective date prior to April 23, 2008 for tinnitus.  Again, the claim of service connection for tinnitus was denied in April 2007.  There is no indication that the Veteran appealed the previous denial or that new and material evidence was received within the appeals period.  Therefore, the rating decision denying the claim is final.  Moreover, neither the Veteran nor his representative submitted any written correspondence which could be construed as a formal or informal claim to reopen the previously denied claim of entitlement to service connection for tinnitus prior to April 23, 2008. 

While the Board is sympathetic to the Veteran's claim, there is simply no authority in law which would permit a grant of an earlier effective date.  Therefore, the Board finds that an effective date prior to April 23, 2008, for the award of service connection for tinnitus, is not warranted.


ORDER

Entitlement to an effective date earlier than April 23, 2008 for the award of service connection for tinnitus is denied


REMAND

In July 2014, the RO issued notification to the Veteran advising him of the proposal to sever service connection for genital herpes.  In a substantive appeal (VA Form 9) received in July 2014, the Veteran submitted disagreement with the RO's proposed severance of service connection for genital herpes.  However, in a September 2014 rating decision, service connection for genital herpes was severed, effective December 1, 2014.  In December 2014, the appellant resubmitted the July 2014 VA Form 9, which again stated why service connection for genital herpes is warranted.  The Board construes the resubmission of the July 2014 VA Form 9 as a notice of disagreement with the September 2014 rating decision.  A review of the claims file reveals that VA has not yet issued a statement of the case (SOC).  The Board is, therefore, obligated to remand this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Board notes that the issue of entitlement to an initial compensable rating for genital herpes is intertwined with the claim of whether the severance of service connection genital herpes was proper, because the latter question serves to define the scope of the rating period in question.  Therefore, the Board will defer adjudication of the claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case for the issue of whether the severance of service connection for genital herpes was proper.

2.  If the issues on appeal are not granted in full, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


